--------------------------------------------------------------------------------

Exhibit 10.1

OPTION AGREEMENT

THIS AGREEMENT made effective as of the 11th day of October, 2011

BETWEEN:

Altar Resources ., with an office at PO Box 42831, Tucson, Arizona 85733, USA
(the "Optionor")

OF THE FIRST PART

AND:

Enertopia Corporation, a company with an office at Suite 950 1130 West Pender,
Vancouver, BC, V6E 4A4 Canada (the "Optionee")

OF THE SECOND PART

AND:

John Duncan, with and address of 3579 N 2500 W, Cedar City, UT, 84721, USA
("Duncan")

OF THE THIRD PART

WHEREAS:

A.      The Optionor entered in to a letter of intent with the Optionee dated
July 18, 2011 (the "LOI"), pursuant to which the Optionee has the exclusive
option to acquire an undivided 100% right, title and interest in and to certain
mineral claims as set out in Schedule A (the "Arizona State Lease Lands");
Schedule B (the "Federal Claim Lands"); and, the Right Of First Refusal (ROFR)
properties as set out in Schedule C (the "ROFR Lands") (the Arizona state lease
lands, and the Federal claim lands are collectively referred to as the
"Concessions" or the "Property" and taken together are known as the "Mildred
Peak Property"). The Optionor may acquire the Property, subject to the Royalty
(as defined herein), on the terms and conditions hereinafter set forth.

B.      The Concessions are either held directly by the Optionor, or indirectly
by the Optionor through an agreement between the Optionor and Duncan, whereby he
is holding any Concessions personally held in trust by him for the benefit of
the Optionor. It is agreed that the Optionee will be acquiring the Concessions
held by the Optionor and/or John Duncan and that the Optionor will assign both
the Arizona State Lease Lands and the Federal Claim Lands to the Optionee.

C.      The Arizona State Lease Lands and Federal Claim Lands which are owned
directly or indirectly by the Optionor are subject to a 2.5 per cent Net Smelter
Returns Royalty from production from such Concessions as more particularly
described in Schedule A and B to this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00
now paid by the Optionee to the Optionor (the receipt and sufficiency of which
is hereby acknowledged), the parties agree as follows:

1.

DEFINITIONS. For the purposes of this Agreement the following words and phrases
shall have the following meanings, namely:


--------------------------------------------------------------------------------

2

  (a)

"Escrow Agent" shall mean Macdonald Tuskey, Corporate Lawyers;

        (b)

"Option" means the option to acquire an undivided 100% right, title and interest
in and to the Property, subject to the Royalty, as provided in this Agreement;

        (c)

"Option Period" means the period from the date of this Agreement to and
including the date of exercise or termination of the Option;

        (d)

"Property" means the mineral claims located in Pima County, Arizona as more
particularly set out in Schedules "A", "B" and "C" hereto, including any
replacement or successor claims, and all mineral/mining leases and other mining
interests derived from any such claims. Any reference herein to any mineral
claim comprising the Property includes any mineral/mining leases or other
interests into which such mineral claim may have been replaced or converted;

        (e)

"Property Rights" means all licenses, permits, easements, rights-of-way,
certificates and other approvals obtained by either of the parties either before
or after the date of this Agreement and necessary for the exploration of the
Property, or for the purpose of placing the Property into production or
continuing production therefrom;

        (f)

"Royalty" means a royalty of 2.5% of net smelter returns;

        (g)

"Shares" means the restricted shares of common stock in the capital of the
Optionee, as constituted on the date hereof, to be issued to the Optionor
pursuant to the exercise of the Option;


2.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONOR.


  (a)

The Optionor represents and warrants to and covenants with the Optionee, with
the knowledge that the Optionee relies upon same in entering into this
Agreement, that:


  (i)

it has been duly formed and validly exists in good standing with respect to the
filing of annual reports under the laws of its jurisdiction of formation;

        (ii)

no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, its dissolution or winding up or
being placed into bankruptcy;

        (iii)

it has all requisite power and capacity, and has duly obtained all requisite
authorizations and performed all requisite acts, to enter into and perform its
obligations hereunder, it has duly executed and delivered this Agreement and
such constitutes a legal, valid and binding obligation of it enforceable against
it in accordance with the Agreement's terms, and the entering into of this
Agreement and the performance of its obligations hereunder does not and will not
result in a breach of, default under or conflict with any of the terms and
provisions of any of its constituting documents, any resolutions of its
partners, any indenture, agreement or other instrument to which it is a party or
by which it is bound or the Property may be subject, or any statute, order,
judgment or other law or ruling of any competent authority;

        (iv)

it is legally entitled to hold the Property and the Property Rights and will
remain so entitled until and always to the extent such is required for the due
transfer to the Optionee of its requisite interest in and to the Property
pursuant to and upon the exercise of the Option, subject to the Optionee keeping
the claims in good standing as set out in Section 7(a) of this Agreement and
subject to the Optionee keeping the Underlying agreements in good standing.


--------------------------------------------------------------------------------

3

  (v)

subject to the Optionee keeping this Agreement and the underlying agreements in
good standing, it is, and at the time of each transfer to the Optionee of an
interest in and to the Property pursuant to and upon the exercise of the Option
it will be, the beneficial owner of all right, title and interest in and to such
transferred interest, free and clear of all liens, charges, claims, liabilities
and adverse interests of any nature or kind, subject only to the 2.5% Royalty;

        (vi)

to the knowledge of the Optionor there are neither any adverse claims or
challenges against, or to the ownership or title to, any of the mineral claims
comprising the Property or to the validity or enforceability of any of the
mineral agreements in respect thereof, nor to the knowledge of the Optionor
after due inquiry is there any basis therefor, and there are no outstanding
agreements, options or other rights and interests to acquire or purchase the
Property or any portion thereof or any interest therein, and no person has any
royalty or other interest whatsoever in the production from any of the mineral
claims comprising the Property or otherwise except as disclosed in this
Agreement;

        (vii)

to the knowledge of the Optionor it has the right to use the surface to the
extent necessary subject to the overriding mining laws in effect in respect of
the Property which are necessary or desirable to conduct the exploration and
development thereof, including but not limited to the activities contemplated in
Section 6 hereof;

        (viii)

no third party consent of any kind is required by the Optionor to enter into
this Agreement and grant the Option contemplated hereby;

        (ix)

the Optionor has not conducted any work on the Property that was not in
accordance with all applicable environmental laws, orders and rulings;

        (x)

any Shares issued to the Optionor have not been and will not be registered under
the United States Securities Act of 1933, as amended (the "1933 Act"), or any
State securities laws, and may not be offered and sold, directly or indirectly,
in the United States or by or to or for the account or benefit of a U.S. Person
(as defined in Regulation S ("Regulation S") promulgated under the 1933 Act)
without registration under the 1933 Act and any applicable State securities
laws, unless an exemption from registration is available;

        (xi)

that they understand the restricted Shares are being issued pursuant to the
exemption from the registration requirements of the 1933 Act of 1933, provided
by Regulation D Rule 506 of such Securities Act, and that the Optionor qualifies
as "accredited investor” thereunder;

        (xii)

the Optionee has no present intention and is not obligated under any
circumstances to register the Shares, or to take any other actions to facilitate
or permit any proposed resale or transfer thereof in the United States or
otherwise by or to or for the account or benefit of a U.S. Person, and in
particular, the Optionor and the Optionee further acknowledge and agree that the
Optionee is hereby required to refuse to register any transfer of the Securities
not made in accordance with the provisions of Regulation S, pursuant to
registration under the 1933 Act, or pursuant to an available exemption from
registration;


--------------------------------------------------------------------------------

4

  (xiii)

in the event that any of the Shares are subject to a hold period or any other
restrictions on resale and transferability, the Optionee will place a legend on
the certificates representing the Securities as are required under Securities
Act (British Columbia), the Canadian National Stock Exchange or as otherwise
required by applicable regulatory authorities;

        (xiv)

the Optionor acknowledges and agrees that the Shares will be issued pursuant to
pursuant to exemptions (the "Exemptions") from the registration and prospectus
requirements of applicable securities laws. The Shares will be subject to a
number of resale restrictions, including a restriction on trading. Until the
restriction on trading expires, the Optionor will not be able to trade the
Shares unless the Optionor complies with an exemption from the prospectus and
registration requirements under applicable securities laws. The Optionor
acknowledges and agrees that the Optionor will be receiving the Shares as
Principal and that the Shares are being issued pursuant to the Exemption
provided for in Section 2.13 (Petroleum, Natural Gas and Mining Properties) of
National Instrument 45-106 –

       

Prospectus and Registration Exemptions.


  (b)

The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionee, and a breach of any one or more thereof
may be waived by the Optionee in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution and performance of this Agreement and
of any transfers, assignments, deeds or further documents or acts of the parties
respecting the Property.


3.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE.


  (a)

The Optionee represents and warrants to and covenants with the Optionor, with
the knowledge that the Optionor relies upon same in entering into this
Agreement, that:


  (i)

it has been duly incorporated, amalgamated or continued and validly exists as a
corporation in good standing with respect to the filing of annual reports under
the laws of its jurisdiction of incorporation, amalgamation or continuation;

        (ii)

no proceedings are pending for, and it is unaware of any basis for the
institution of any proceedings leading to, its dissolution or winding up or
being placed into bankruptcy or subject to any other laws governing the affairs
of insolvent corporations;

        (iii)

it has all requisite corporate power and capacity, and has duly obtained all
requisite corporate authorizations and performed all requisite corporate acts,
to enter into and perform its obligations hereunder, it has duly executed and
delivered this Agreement and such constitutes a legal, valid and binding
obligation of it enforceable against it in accordance with the Agreement's
terms, and the entering into of this Agreement and the performance of its
obligations hereunder does not and will not result in a breach of, default under
or conflict with any of the terms and provisions of any of its constituting
documents, any resolutions of its shareholders or directors, any indenture,
agreement or other instrument to which it is a party or by which it is bound or
the Property may be subject, or any statute, order, judgment or other law or
ruling of any competent authority applicable to it; and


--------------------------------------------------------------------------------

5

  (iv)

it is lawfully authorized to hold mineral claims and real property under the
laws of the jurisdiction in which the Property is situated?


  (b)

The representations and warranties contained in this section are provided for
the exclusive benefit of the Optionor, and a breach of any one or more thereof
may be waived by the Optionor in whole or in part at any time without prejudice
to its rights in respect of any other breach of the same or any other
representation or warranty, and the representations and warranties contained in
this section shall survive the execution hereof.


4.

GRANT AND EXERCISE OF OPTION.


  (a)

The Optionor and Duncan hereby grant to the Optionee the sole and exclusive
right and option to acquire up to an undivided 100% right, title and interest in
and to the Property, free and clear of all charges, encumbrances, claims,
liabilities and adverse interests of any nature or kind, except for the Royalty.

        (b)

The Option shall be in good standing and exercisable by the Optionee by paying
the following amounts on or before the dates specified in the following
schedule:


  (i)

paying the Optionor $15,000 on signing the letter of intent (paid), and

        (ii)

paying the Optionor $56,000 on the execution of this Agreement (the "Earnest
Money") and issuing to the Optionor 100,000 Shares in the capital stock of the
Optionee as soon as practicable following the execution of this Agreement, and

        (iii)

paying the Optionor $40,000 and issuing to the Optionor 100,000 Shares in the
capital stock of the Optionee on or before the first anniversary of this
Agreement, and

        (iv)

paying the Optionor $70,000 and issuing to the 200,000 Shares in the capital
stock of the Optionee on or before the second anniversary of the Agreement, and

        (v)

paying the Optionor $100,000 and issuing to the Optionor 300,000 Shares in the
capital stock of the Optionee on or before the third anniversary of the
Agreement, and

        (vi)

paying the Optionor $200,000 and issuing to the Optionor 300,000 Shares in the
capital stock of the Optionee on or before the fourth anniversary of the
Agreement, and

        (vii)

paying the Optionor $400,000 on or before the fifth anniversary of the
Agreement, and


  (c)

If the Federal Claim Lands referred to above, are NOT delivered in good standing
to Enertopia within 90 days of the closing this agreement, then each of the
payments referred to from 4.(b)(ii through and including 4.(b)(vii), shall be
reduced by 20% of each listed amount.

        (d)

If the Arizona State Lease Lands referred to above, are NOT delivered in good
standing to Enertopia within 90 days of the closing this agreement, then each of
the payments referred to from 4.(b)(ii through and including 4.(b)(vii), shall
be reduced by 80% of each listed amount.


--------------------------------------------------------------------------------

6

  (e)

If neither the Federal Claim Lands nor the Arizona State Lease Lands referred to
above are delivered in good standing to Enertopia within 90 days of the closing
this agreement, then each of the payments referred to from 4.(b)(ii through and
including 4.(b)(vii) is null and void with the exception that the Optionor may
retain a total of $11,700 from payment 4.(b)(ii) to cover costs of filing and
staking, and the balance of the payments in 4.(b)(ii) will be refunded to
Optionee forthwith.

        (f)

The Optionor acknowledges and agrees that the Shares will be subject to hold
periods and restrictions on resale in accordance with applicable securities
laws.

        (g)

All payments made pursuant to Section 4(b) shall be made by check or wire
transfer delivered to the Escrow Agent or to any single depository as the
Optionor may instruct. Upon making payment to the Escrow Agent or depository,
the Optionee shall be relieved of any responsibility for such payment to the
Optionor.


5.

CONVEYANCE AND ESCROW INSTRUCTIONS


  (a)

Escrow Instructions


  (i)

When executed and delivered, this Agreement will constitute the joint
instructions of the Optionor and the Optionee to the Escrow Agent, which shall
act as their independent escrow agent to receive, disburse, file, record and
deliver all funds and documents in connection with the sale and purchase of the
Property pursuant to the Option described in this Agreement.

        (ii)

By executing this Agreement the Optionor and/or Duncan hereby grant to the
Optionee the sole and exclusive right to purchase the Property from the Optionor
and/or Duncan, which right shall grant possession of the Property exclusively to
the Optionee, its successors and assigns. During the term of the Agreement, the
Optionee shall have the right to conduct all activities related to the mineral
exploration, development and mining of the Property, subject to the terms of
this Agreement.


  (b)

Opening of Escrow; Earnest Money


  (i)

Within two (2) business days after the execution of this Agreement by both the
Optionor and the Optionee, three (3) executed copies of this Agreement (or
counterparts thereof) shall be deposited with Escrow Agent. Escrow Agent shall
execute the acceptance on three (3) counterparts, substituting original
signature pages as required, retain one (1) fully executed counterpart, and
return fully executed counterparts to the Optionor and the Optionee. Escrow
shall be opened when (i) Escrow Agent accepts this Agreement, and (ii) the
Optionee deposits the Earnest Money with Escrow Agent (the "Opening of Escrow").


  (c)

Items to Be Delivered by the Optionor at Opening of Escrow. At or prior to the
Opening of Escrow, the Optionor shall deliver or cause to be delivered to the
Escrow Agent:


  (i)

A fully executed Deed to the Concessions in the form attached hereto as Schedule
E for the Property; and

        (ii)

Any affidavit or disclosure statement or certification as may be required under
the laws of the State of Arizona for the conveyance of the Property.


--------------------------------------------------------------------------------

7

  (d)

Items to Be Delivered by the Optionee at Opening of Escrow. At or prior to the
Opening of Escrow, the Optionee, at its sole cost and expense, shall deliver, or
cause to be delivered to the Escrow Agent:


  (i)

Any affidavit or disclosure statement or certification as may be required under
the laws of the State of Arizona for the conveyance of the Property; and

        (ii)

The initial payments due under this Agreement.


  (e)

Change of Escrow Agent. The parties agree that Macdonald Tuskey Corporate
Lawyers is the initial Escrow Agent, and that the Optionee has the unilateral
authority to change the Escrow Agent providing the new Escrow Agent agrees in
writing to abide by the terms of this Agreement.

        (f)

Close of Escrow and Delivery of Title.


  (i)

Close of Escrow. The closing of the escrow with respect to the conveyance of the
Property (the "Close of Escrow") shall occur upon the Optionee completing
payment to the Optionor the payments described in Section 4(b) above. If the
date for the Close of Escrow is not a business day for the Escrow Agent or the
County Recorder of the county in which the Property is located, then the Close
of Escrow shall occur on the first business day thereafter. The Close of Escrow
shall occur at the office of Escrow Agent or at such other location as the
parties may agree. The Optionee shall have the right to close prior to the
Closing Deadline upon providing the Optionor and Escrow Agent with not less than
ten (10) days prior written notice and payment of the full purchase price.

        (ii)

Delivery of Title. Escrow Agent, upon receiving full payment of the balance due
under Section 4(b), shall deliver to the Optionee, or its heirs or assigns, the
executed deed described in Section 5(b) above.


  (g)

The use of an Escrow Agent in relation to this agreement may be waived if and
only if both the Optionor and the Optionee so agree in writing.


6.

AREA OF MUTUAL INTEREST

The Area of Mutual Interest means any parcel of land at least 50% of which by
surface area falls within the boundary outlined in red of Lands in Schedule “D”
attached.

  (a)

In the event Altar or Duncan acquires a parcel of land, (the “Acquisition
Lands”) 50% or more of which is located within the AMI, Altar or Duncan shall
immediately give notice in writing to Enertopia (the “Acquisition Notice”)
setting out the nature of the interest acquired, the price paid therefore
together with the obligations assumed or to be assumed in connection therewith.
Enertopia shall have the right, within forty-five (45) days after the actual and
documented receipt by it of such Acquisition Notice, to acquire a 100% option by
paying 100% of such acquisition costs and obligations assumed by Altar or
Duncan. These lands will be included in the AMI and shall be subject to this
Agreement if Enertopia exercises its right within 45 days.

        (b)

If Enertopia does not elect to acquire an interest in the Acquisition Lands
within the 45 day period noted above, it shall have no interest in the
Acquisition Lands, and the Acquisition Lands will not be included in the AMI nor
shall they be subject to this Agreement.


--------------------------------------------------------------------------------

8

  (c)

In the event Enertopia acquires a parcel of land, (the “Acquisition Lands”) 50%
or more of which is located within the AMI, Enertopia shall immediately give
notice in writing to Altar and Duncan (the “Acquisition Notice”) setting out the
nature of the interest acquired, the price paid therefore together with the
obligations assumed or to be assumed in connection therewith. These Acquisition
Lands will be included in the AMI and shall be subject to this Agreement.


7.

RIGHT OF ENTRY. Throughout the Option Period, the Optionee and its directors,
officers, employees, servants, agents and independent contractors, shall have
the sole and exclusive right in respect of the Property to:


  (a)

enter thereon;

        (b)

have exclusive and quiet possession thereof;

        (c)

do such prospecting, exploration, development and other mining work thereon and
thereunder as the Optionee in its sole discretion may determine advisable;

        (d)

bring upon and erect upon the Property such buildings, plant, machinery and
equipment as the Optionee may deem advisable; and

        (e)

remove therefrom and dispose of reasonable quantities of ores, minerals and
metals for the purposes of obtaining assays or making other tests.


8.

OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD. During the Option Period, the
Optionee shall:


  (a)

maintain in good standing those mineral claims comprising the Property by the
doing and filing of assessment work or the making of payments in lieu thereof,
by the payment of taxes and rentals, and the performance of all other actions
which may be necessary in that regard and in order to keep such mineral claims
free and clear of all liens and other charges arising from the Optionees
activities thereon except those at the time contested in good faith by the
Optionee;

        (b)

keep the Mining Claims and Leases in good standing by making payments to the
Bureau of Land Management ("BLM") and to Pima County on or before August 31 of
each year during the currency hereof and by the doing of all other acts and
things and making all other payments which may be necessary in these regards,
including, but not limited to, any payments or acts required by the BLM and the
State of Arizona;

        (c)

keep the Agreement and the underlying agreements in good standing during the
Option Period;

        (d)

permit the partners, employees and designated consultants of the Optionor, at
their own risk and expense, access to the Property at all reasonable times, and
the Optionor agrees to indemnify the Optionee against and to save it harmless
from all costs, claims, liabilities and expenses that the Optionee may incur or
suffer as a result of any injury (including injury causing death) to any
partner, employee or designated consultant of the Optionor while on the
Property;

        (e)

do all work on the Property in a good and workmanlike fashion and in accordance
with all applicable laws, regulations, orders and ordinances of any governmental
authority;

        (f)

indemnify and save the Optionor harmless in respect of any and all costs,
claims, liabilities and expenses arising out of the Optionees activities on the
Property, but the Optionee shall incur no obligation hereunder in respect of any
such costs, claims, liabilities and expenses arising or damages suffered after
termination of the Option if upon termination of the Option any workings on or
improvements to the Property made by the Optionee are left in a safe condition
and in full compliance with requirements of all environmental laws and
regulations;


--------------------------------------------------------------------------------

9

  (g)

permit the Optionor, at its own expense, reasonable access to the Property as
long as this agreement is in effect;

        (h)

Optionee shall provide and maintain comprehensive general liability insurance
against claims for personal injury, including, without limitation, bodily
injury, death or property damage occurring on, in or about the Property, of a
limit of not less than Three Million Dollars ($3,000,000.00). The Optionee shall
provide to the Optionor a certificate of insurance. The Optionor will be added
as an additional insured to the policy.

        (i)

deliver to the Optionor, forthwith upon receipt thereof, copies of all reports,
maps, assay results and other technical data compiled by or prepared at the
direction of the Optionee with respect to the Property.

The Optionor acknowledges and agrees that all technical and other information
concerning the Property provided by the Optionee to it, directly or indirectly,
shall be treated as confidential information, and it shall not copy, transmit or
otherwise disclose, disseminate or use such information, including but not
limited to use in violation of insider trading and other provisions of
applicable securities laws, without the express written consent of the Optionee,
except for information news released or made public in another manner by the
Optionee prior to release by the Optionor.

9.

TERMINATION OF OPTION.


  (a)

The Option shall terminate:


  (i)

subject to paragraph 15 hereof, upon the Optionee failing to make any payment or
issuance of Shares which must be made or issued in exercise of the Option;

        (ii)

subject to paragraph 15 hereof, upon the Optionee failing to remedy a default as
provided therein; or

        (iii)

at any other time, by the Optionee giving a minimum of ninety (90) days notice
of such termination to the Optionor. In the event that the Optionee provides
such notice less than ninety (90) days prior to August 31st of any year, the
Optionee shall pay all claim maintenance fees and lease payments for such year.


  (b)

If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall:


  (i)

leave in good standing, for a period of at least 12 months from the termination
of the Option Period, those mineral claims comprising the Property, to the
extent allowable by the laws of the jurisdiction in which the Property is
situate;

        (ii)

deliver or make available at no cost to the Optionor, within 90 days of such
termination, all drill core, RC hole chip trays, copies of all reports, maps,
assay results and other relevant technical data compiled by, prepared at the
direction of, or in the possession of the Optionee with respect to the Property
and not theretofore furnished or made available to the Optionor;

        (iii)

reclaim the Property in accordance with the requirements of all applicable
environmental laws and regulations, but only to the extent that such
requirements result from the Optionees activities on the Property hereunder.


  (c)

If the Option is terminated otherwise than upon the exercise thereof, the
Optionee shall have the right, within a period of 180 days following the end of
the Option Period, to remove from the Property all buildings, plant, equipment,
machinery, tools, appliances and supplies which have been brought upon the
Property by or on behalf of the Optionee, and any such property not removed
within such 180 day period shall thereafter become the property of the Optionor.


--------------------------------------------------------------------------------

10

10.

POWER TO CHARGE PROPERTY. The Optionor shall not grant or permit to exist any
liens, charges or mortgages (collectively referred to as an "encumbrance") upon
the property or any portion thereof. At any time after the Optionee has
exercised the Option, in whole or in part, the Optionee may grant encumbrances
upon the Property or any portion thereof, upon any mill or other fixed assets
located thereon, and upon any or all of the tangible personal property located
on or used in connection with the Property, to secure financing for the
development of the Property, always provided that, unless otherwise agreed to by
the Optionor, it shall be a term of each encumbrance that the encumbrancee or
other person acquiring title to the Property upon enforcement of the encumbrance
shall hold the same subject to the Royalty as if the encumbrancee or such other
person had executed this Agreement.

    11.

TRANSFERS. The Optionee may at any time either during the Option Period or
thereafter, sell, transfer or otherwise dispose of all or any portion of its
interest in and to the Property and this Agreement provided that any purchaser,
transferee or recipient of any such interest shall have first delivered to the
Optionor a written agreement to be bound by the terms of this Agreement.

    12.

SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT. The Optionee
may at any time during the Option Period elect to abandon any one or more of the
mineral claims comprised in the Property by giving notice to the Optionor of
such intention. Any claims so abandoned shall be in good standing under the laws
of the jurisdiction in which they are situate for at least 12 months from the
date of abandonment. Upon any such abandonment, the mineral claims so abandoned
shall for all purposes of this Agreement cease to form part of the Property and,
if title to such claims has been transferred to the Optionee, the Optionee shall
retransfer such title to the Optionor at the Optionees expense.

    13.

FORCE MAJEURE.


  (a)

If the Optionee is at any time either during the Option Period or thereafter
prevented or delayed in complying with any provisions of this Agreement by
reason of strikes, lock-outs, labour shortages, power shortages, fuel shortages,
fires, wars, acts of God, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons, other than lack of
funds, beyond the control of the Optionee, the time limited for the performance
by the Optionee of its obligations hereunder shall be extended by a period of
time equal in length to the period of each such prevention or delay except where
in violation of the underlying agreements, but nothing herein shall discharge
the Optionee from its obligations hereunder to maintain the Property in good
standing;

        (b)

The Optionee shall give prompt notice to the Optionor of each event of force
majeure and upon cessation of such event shall furnish to the Optionor with
notice to that effect together with particulars of the number of days by which
the obligations of the Optionee hereunder have been extended by virtue of such
event of force majeure and all preceding events of force majeure.


14.

CONFIDENTIAL INFORMATION. No information furnished by the Optionee to the
Optionor hereunder in respect of the activities carried out on the Property by
the Optionee, or related to the sale of minerals, ore, bullion or other product
derived from the Property, shall be published or disclosed by the Optionor
without the prior written consent of the Optionee, but such consent in respect
of the reporting of factual data shall not be unreasonably withheld, and shall
not be withheld in respect of information required to be publicly disclosed
pursuant to applicable securities or corporation laws, regulations or policies.
Where such information has been news released or put into the public domain in
some other manner by the Optionee no such approval is necessary either prior to
or following disclosure by the Optionor.

    15.

ARBITRATION.


--------------------------------------------------------------------------------

11

  (a)

All questions or matters in dispute under this Agreement shall be submitted to
arbitration pursuant to the terms hereof.

        (b)

It shall be a condition precedent to the right of any party to submit any matter
to arbitration pursuant to the provisions hereof, that any party intending to
refer any matter to arbitration shall have given not less than 30 days' prior
notice of its intention to do so to the other party, together with particulars
of the matter in dispute. On the expiration of such 30 days, the party who gave
such notice may proceed to refer the dispute to arbitration as provided in
paragraph (c).

        (c)

The party desiring arbitration shall appoint one arbitrator, and shall notify
the other party of such appointment, and the other party shall, within 30 days
after receiving such notice, either consent to the appointment of such
arbitrator which shall then carry out the arbitration or appoint an arbitrator,
and the two arbitrators so named, before proceeding to act, shall, within 30
days of the appointment of the last appointed arbitrator, unanimously agree on
the appointment of a third arbitrator to act with them and be chairman of the
arbitration herein provided for. If the other party shall fail to appoint an
arbitrator within 30 days after receiving notice of the appointment of the first
arbitrator, the first arbitrator shall be the only arbitrator. If the two
arbitrators appointed by the parties shall be unable to agree on the appointment
of the chairman, the chairman shall be appointed under the provisions of the
Commercial Arbitration Act of British Columbia. Except as specifically otherwise
provided in this section, the arbitration herein provided for shall be conducted
in accordance with such Act. The chairman, or in the case where only one
arbitrator is appointed, the single arbitrator, shall fix a time and place in
Vancouver, British Columbia, for the purpose of hearing the evidence and
representations of the parties, and he shall preside over the arbitration and
determine all questions of procedure not provided for under such Act or this
section. After hearing any evidence and representations that the parties may
submit, the single arbitrator, or the arbitrators, as the case may be, shall
make an award and reduce the same to writing, and deliver one copy thereof to
each of the parties. The expense of the arbitration shall be paid as specified
in the award.

        (d)

The parties agree that the award of a majority of the arbitrators, or in the
case of a single arbitrator, of such arbitrator, shall be final and binding upon
each of them.


16.

DEFAULT. If at any time during the Option Period, the Optionee is in default of
any material provision in this Agreement, the Optionor may terminate this
Agreement, but only if:


  (a)

it shall have first given to the Optionee a notice of default containing
particulars of the obligation which the Optionee has not performed, or the
warranty breached; and

        (b)

the Optionee has not, within 60 days following delivery of such notice of
default, cured such default or commenced proceedings to cure such default by
appropriate payment or performance, the Optionee hereby agreeing that should it
so commence to cure any default it will prosecute the same to completion without
undue delay.


Should the Optionee fail to comply with the provision of subparagraph (b), the
Optionor may thereafter terminate this Agreement by giving notice thereof to the
Optionee, always provided that the default in question has not been cured or
substantially cured at the time of the Optionee giving such notice of
termination.

    17.

NOTICES. Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be delivered or
telecopied to such party at the address for such party specified above. The date
of receipt of such notice, demand or other communication shall be the date of
delivery thereof if delivered or, if given by telecopier (with electronic
confirmed receipt), shall be deemed conclusively to be the next business day.
Either party may at any time and from time to time notify the other party in
writing of a change of address and the new address to which notice shall be
given to it thereafter until further change.


--------------------------------------------------------------------------------

12

18.

GENERAL.


  (a)

This Agreement shall supersede and replace any other agreement or arrangement,
whether oral or written, heretofore existing between the parties in respect of
the subject matter of this Agreement.

        (b)

No consent or waiver expressed or implied by either party in respect of any
breach or default by the other in the performance by such other of its
obligations hereunder shall be deemed or construed to be a consent to or a
waiver of any other breach or default.

        (c)

The parties shall promptly execute or cause to be executed all documents, deeds,
conveyances and other instruments of further assurance and do such further and
other acts which may be reasonably necessary or advisable to carry out fully the
intent of this Agreement or to record wherever appropriate the respective
interest from time to time of the parties in the Property.

        (d)

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns.

        (e)

This Agreement shall be governed by and construed in accordance with the laws of
British Columbia.

        (f)

Time shall be of the essence in this Agreement.

        (g)

Wherever the neuter and singular is used in this Agreement it shall be deemed to
include the plural, masculine and feminine, as the case may be.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

SIGNED AND DELIVERED BY SIGNED AND DELIVERED BY Altar Resources. Altar
Resources.         Per: ______________________ Per: ______________________
        Authorized Signatory         Authorized Signatory         SIGNED AND
DELIVERED BY SIGNED AND DELIVERED BY Altar Resources. Altar Resources.        
Per: ______________________ Per: ______________________         Authorized
Signatory         Authorized Signatory


--------------------------------------------------------------------------------

13

SIGNED AND DELIVERED BY Enertopia Corporation     Per: ______________________
       Authorized Signatory     Per: ______________________        Authorized
Signatory     SIGNED AND DELIVERED BY John Duncan     Per:
______________________         John Duncan


--------------------------------------------------------------------------------

Schedule A,B,C below are the historic claim names and numbers for reference to
the lands in this agreement; new claim numbers will be inserted once approved by
Federal and State agencies.

SCHEDULE "A"

Arizona State Lease Lands

Claim Name Pima County, Arizona
Instrument Number AZMC No.   08-114655      08-114658      08-114660     
08-114661      08-114662      08-114664      08-114665      08-114666     
08-114667      08-114668      08-114669      New lease south of 08-114665   


--------------------------------------------------------------------------------

SCHEDULE "B"

Federal Claims lands

Claim Name Pima, Arizona
Instrument Number BLM AMC No. BAB 1     BAB 2     BAB 3     BAB 4     BAB 5    
BAB 6     BAB 7     BAB 8     BAB 9     BAB 10     BAB 11     BAB 12     BAB 13
    BAB 14     BAB 16     BAB 17     BAB 18     BAB 19     BAB 20     BAB 21    
BAB 22     BAB 23     BAB 24     BAB 25     BAB 26     BAB 27     BAB 28     BAB
29     BAB 30     BAB 31     BAB 32     3P 1     3P 2     3P 3    


--------------------------------------------------------------------------------

2

3P 4     3P 5     3P 6     3P 7     3P 8     3P 9     3P 10     3P 11     3P 12
    3P 13     3P 14     3P 15     3P 16     3P 17     3P 18     3P 19     3P 20
    3P 21     3P 22     3P 23     3P 24     3P 25     3P 26     3P 27     3P 28
   


--------------------------------------------------------------------------------

SCHEDULE "C"

ROFR LANDS

Claim Name Pima County, Arizona
Instrument Number BLM AMC No. 08-114653    08-114654    BAB 101     BAB 102    
BAB 103    


--------------------------------------------------------------------------------

2

SCHEDULE “D”

AMI

[exhibit10-1x18x1.jpg]

The AMI is outlined in red above and for further clarification covers an area:
Bordered on the west by the Papago Indian Reservation.
Bordered on the south at north latitude 31 degrees 37 minutes and 30 seconds.
Bordered on the east by longitude 111 degrees 30 minutes 0 seconds.
Bordered on the north at north latitude 31 degrees 50 minutes 0 seconds.

--------------------------------------------------------------------------------